ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_01_EN.txt. INDIVIDUAL OPINION BY M. ALVAREZ.
[T ranslation.]
I;

I do not agree with the method adopted by the Court in giving
the opinion for which it has been asked by the General Assembly
of the United Nations.

The Court has inferred from the enumeration of the conditions
prescribed in Article 4, paragraph 1, of the Charter for the admission
of a State to membership in the United Nations, that nothing else
can be adduced to justify a negative vote. This question cannot
be answered merely by a clarification of the texts, nor by a study of
the preparatory work ; another method must be adopted and, in
particular, recourse must be had to the great principles of the new
international law.

More changes have taken place in international life since the
last great social cataclysm than would normally occur in a
century. Moreover, this life is evolving at a vertiginous speed:
inter-State relations are becoming more and more various and
complex. The fundamental principles of international law are
passing through a serious crisis, and this necessitates its recons-
truction. A new international law is developing, which embodies
not only this reconstruction, but also some entirely new elements.

For a long time past I have insisted on the rôle which the Court
must play in the renewal and development of international law.
A recent event supports my opinion. The General Assembly of
the United Nations in its Resolution No. 171 of November 14th,
1947, declares that it is of paramount importance, in the first place,
that the interpretation of the Charter should be based on recognized
principles of international law and, in the second place, that the
Court should be utilized, to the greatest practicable extent, in the
progressive development of this law, both in regard to legal issues
between States and in regard to constitutional interpretation or
to questions of a general nature submitted to it for its opinion.

T hold that in this connexion the Court has a free hand to allow
scope to the new spirit which is evolving in contact with the new
conditions of international life: there must be a renewal of inter-
national law corresponding to the renewal of this life.

With regard to the interpretation of legal texts, it is to be observed
that, while in some cases preparatory work plays an important
part, as a rule this is not the case. The reason lies in the fact that
delegates, in discussing a subject, express the most varied views on
certain matters and often without a sufficient knowledge of them ;

14
INDIVIDUAL OPINION BY M. ALVAREZ 68

sometimes also they change their views without expressly saying
so. The preparatory work on the constitution of the United
Nations Organization is of but little value. Moreover, the fact
should be stressed that an institution, once established, acquires
a life of its own, independent of the elements which have given
birth to it, and it must develop, not in accordance with the views
of those who created it, but in accordance with the requirements
of international life.

Il.

As the question put to the Court concerns the admission of new
States to the United Nations Organization, the character of the
international community and the place in it occupied by the Organ-
ization must be borne in mind.

As a result of the increasingly closer relations between States,
which has led to their ever greater interdependence, the old com-
munity of nations has been transformed into a veritable interna-
tional society, though it has neither an executive power, nor a
legislative power, nor yet a judicial power, which are the charac-
teristics of a national society, but not of international society. This
society comprises all States throughout the world, without there
being any need for consent on their part or on that of other States;
it has aims and interests of its own ; States no longer have an absol-
ute sovereignty but are interdependent ; they have not only
rights, but also duties towards each other and towards this society ;
finally, the latter is organized and governed, to an ever increasing
extent, by a law of a character quite different from that of custom-
ary law.

The foregoing indicates the place occupied by the United Nations
Organization in the universal international society. The creation
of the League of Nations constituted a great effort to organize this
society, particularly from the standpoint of the maintenance of
peace. The present United Nations Organization, which is destined
to replace it and has the same aims, is therefore merely an instit-
ution within the universal international society.

The aims of this Organization are not confined to certain States
or to a great number of States, but are of a world-wide nature.
They are concerned with the maintenance of peace and the
development of co-operation among all States of the world ; it
will suffice to read the Preamble and Chapter I of the Charter to
appreciate this.

But to become a Member of this Organization, a State must
apply for admission, must fulfil certain conditions and must be
admitted by the Organization. States which are not yet Members
of the Organization have not the rights and duties which it has
laid down, but they have these conferred or imposed upon them
as members of the universal society of nations. Moreover, such

15
INDIVIDUAL OPINION BY M. ALVAREZ 69

States may enter into relations of every kind with those which
belong to the United Nations Organization, and these relations
are governed by international law.

III.

Before giving the opinion asked of it by the General Assembly
of the United Nations, the Court has had to make up its mind as
to the legal or political character of the question put.

The traditional distinction between what is legal and what is
political, and between law and politics, has to-day been profoundly
modified. Formerly, everything dependent on precepts of law was
regarded as legal and anything left to the free will of States was
regarded as political.

Relations between States have become multiple and complex.
As a result, they present a variety of aspects: legal, political,
economic, social, etc. ; there are, therefore, no more strictly legal
issues. Moreover, many questions regarded as essentially legal,
such as the interpretation of a treaty, may, in certain cases, assume
a political character, especially in the case of a peace treaty.
Again, many questions have both a legal and a political character,
notably those relating to international organization.

A new conception of law in general, and particularly of inter-
national law, has also emerged. The traditionally juridical
and individualistic conception of law is being progressively
superseded by the following conception : in the first place, inter-
national law is not strictly juridical; it is also political,
economic, social and psychological; hence, all the fundamental
elements of traditional individualistic law are profoundly modified,
a fact which necessitates their reconstruction. In the next place,
strictly individualistic international law is being more and more
superseded by what may be termed the law of social interdependence.
The latter is the outcome, not of theory, but of the realities of
international life and of the juridical conscience of the nations.
The Court is the most authoritative organ for the expression of
this juridical conscience, which also finds expression in certain
treaties, in the most recent nationa! legislative measures and in
certain resolutions of associations devoted to the study of inter-
national law.

This law of social interdependence has certain characteristics of
which the following are the most essential : (a) it is concerned not
only with the delimitation of the rights of States, but also with
harmonizing them ; (8) in every question it takes into account all
its various aspects; (c) it takes the general interest fully into
account ; (d) it emphasizes the notion of the duties of States, not
only towards each other but also towards the international society ;
(e) it condemns the abuse of right; (f) it adjusts itself to the

16
INDIVIDUAL OPINION BY M. ALVAREZ 70

necessities of international life and evolves together with it;
accordingly, it isin harmony with policy ; (g) to the rights conferred
by strictly juridical law it adds that which States possess to belong
to the international organization which is being set up.

Far therefore from being in opposition to each other, law and
policy are to-day closely linked together. The latter is not always
the selfish and arbitrary policy of States; there is also a collective
or individual policy inspired by the general interest. This policy
now exercises a profound influence on international law ; it either
confirms it or endows it with new life, or even opposes it if it
appears out of date. It is also one of the elements governing
the relations between States when no legal precepts exist.

It is however always necessary to differentiate between juridical
and political elements, particularly from the standpoint of the
Court’s jurisdiction.

The United Nations Charter makes the Court one of its organs
(Art. 7), and Article 92 lays down that it is its principal judicial
organ. The Statute of the present Court, like that of the old,
indicates that its task is to hear and determine legal questions,
and not political questions. The advisory opinions for which it
may be asked must also relate to legal questions (Articles 36,
No. 3, and 96 of the Charter; Article 65 of the Statute of the
Court).

When a question is referred to the Court, the latter therefore
must decide whether its dominant element is legal, and whether
it should accordingly deal with it, or whether the political element
is dominant and, in that case, it must declare that it has no
jurisdiction.

In the questions which it is called upon to consider, the Court
must, however, take into account all aspects of the matter,
including the political aspect when it is closely bound up with
the legal aspect. It would be a manifest mistake to seek to
limit the Court to consideration of questions solely from their
legal aspect, to the exclusion of other aspects ; it would be incon-
sistent with the realities of international life.

It follows from the foregoing that the constitutional Charter
cannot be interpreted according to a strictly legal criterion ;
another and broader criterion must be employed and room left,
if need be, for political considerations.

The Court has decided that the question on which its advisory
opinion has been asked is a legal one because it concerns the
interpretation of the Charter of the United Nations, which is
a treaty.

In reality, this question is both legal and political, but the
legal element predominates, not so much because it is a matter
of interpreting the Charter but because it is concerned with
the problem whether States have a vight to membership in the

17
INDIVIDUAL OPINION BY M. ALVAREZ 7E

United Nations Organization if they fulfil the conditions required
by the Statute of the Organization. The question is at the same
time a political one, because it is the States comprising the Security
Council and those belonging to the General Assembly which
determine whether these conditions are, or are not, fulfilled by
the applicant.

IV.

As regards the essential conditions to be fulfilled by every
State desiring to be admitted to membership in the United Nations
Organization, these are prescribed in Article 4, paragraph 1, of
the Charter. These conditions are exhaustive because they are
the only ones enumerated. If it had been intended to require
others, this would have been expressly stated.

Moreover, having regard to the nature of the universal inter-
national society, the purposes of the United Nations Organization
and its mission of universality, it must be held that all States
fulfilling the conditions required by Article 4 of the Charter have
a vight to membership in that Organization. The exercise of this
right cannot be blocked by the imposition of other conditions not
expressly provided for by the Charter, by international law or by
a convention, or on grounds of a political nature.

Nevertheless, it has to be judged in each case whether the condi-
tions of admission required by the Charter are fulfilled. The units
which may form this judgment are the States composing the
Security Council and the members of the General Assembly. They
must be guided solely by considerations of justice and good faith,
ie., they must confine themselves to considering whether the
applicant fulfils. the conditions required by Article 4, paragraph 1.
In actual fact, however, these States are mainly guided by consider-
ations of their own policy and, consequently, if not directly, at
all events indirectly, they sometimes require of an applicant condi-
tions other than those provided for in Article 4, since they vote
against its admission if such other conditions are not fulfilled.
That is an abuse of right which the Court must condemn ; but
at the present time no sanction attaches to it save the reprobation
of public opinion.

Nevertheless, cases may arise in which the admission of a State
is liable to disturb the international situation, or at all events
the international organization, for instance, if such admission
would give a very great influence to certain groups of States, or
produce profound divergencies between them. Consequently,
even if the conditions of admission are fulfilled by an applicant,
admission may be refused. In such cases, the question is no longer
a legal one ; it becomes a political one and must be regarded as
such. Ina concrete case of this kind, the Court must declare that
it has no jurisdiction.

18
INDIVIDUAL OPINION BY M. ALVAREZ 72

A claim by a Member of the United Nations Organization, which
recognizes the conditions of Article 4 of the Charter to be fulfilled
by an applicant State, to subject its affirmative vote to the condi-
tion that other States be admitted to membership together with
this applicant, would be an act contrary to the letter and spirit
of the Charter. Nevertheless, such a claim may be justified
in exceptional circumstances, for instance, in the case of applica-
tions for admission by two or more States simultaneously brought
into existence as the result of the disappearance of the State or
colony of which they formed part. It is natural in that case that
their admission should be considered simultaneously.

V.

Having regard to the foregoing, I consider that the following
replies should be given to the actual questions put in the request
for an advisory opinion addressed to the Court :

1° No State is juridically entitled to make its consent to the
admission of a new Member to the United Nations Organization
dependent on conditions not expressly provided for by Article 4,
paragraph 1, of the Charter.

2° A State may not, while recognizing the conditions required
by Article 4, paragraph 1, of the Charter, to be fulfilled by the
applicant State, subiect its affirmative vote to the condition that
other States be admitted to membership in the United Nations
together with that State. Nevertheless, in exceptional cases, such
a claim may be justified.

To the above conclusions the following, which ensues from them,
should be added :

If there are several simultaneous applications for admission, each
must be considered separately, save in exceptional circumstances :
there is no ground for establishing a connexion between them not
contemplated by the Charter.

The foregoing statement clearly demonstrates the importance
of the new method indicated above, and of the réle which the
Court is called upon to play in the development of inter-
national life and of international law. In consequence of Resolu-
tion 171 of November 14th, 1947, adopted by the General Assembly
of the United Nations, this method and this réle emerge from the
domain of doctrine and become applicable in practice.

(Signed) ALVAREZ.

19
